By the Court,
Rhodes, J.:
Motif n that the cause be placed on the calendar.
A cause will not be placed on the calendar, in accordance with the stipulation of the parties, except on compliance with the provisions of Rule- Fifteen. The transcript, and the briefs or points and authorities of both parties, must be filed before the Court will permit the cause to be placed upon the calendar on the stipulation of the parties. These facts must be shown when the motion is made-. They are not shown in this case-.
Motion denied.